Citation Nr: 1828937	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  12-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder. 


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the issue on appeal. 


FINDING OF FACT

The Veteran's skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service


CONCLUSION OF LAW

The criteria for service connection for a skin disorder is not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

To obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that his skin disorder is the result of his active duty service. See March 2010 Correspondence. 

As to the first element of service connection, a current disability, the Veteran has a current diagnosis of hydradenitis suppurativa.  See January 2018 Skin Diseases Disability Benefits Questionnaire (DBQ).

As to the second element of service connection, in-service occurance or aggravation, the Veteran's service treatment records (STRs) indicate he was treated on several occasions for viral warts, including an assessment of verruca vulgaris.  See December 1988 STR.  Nonetheless, his separation examination was silent for any complaint or treatment of a chronic skin disorder. 

With regard to the third element of service connection, nexus, the Board finds that the evidence of record does not establish a nexus between the Veteran's current disability and the in-service occurrence. 

An April 2009 VA treatment record indicates a history of hidradenitis suppurativa.  Physical examination revealed chronic lichenified, hyperpigmented, bilateral lower extremities, but no definite pitting edema and the Veteran was subsequently assessed with chronic skin lesions (hidradenitis suppurativa).

A September 2009 VA treatment note indicates the Veteran was seen for pilonidal cysts.

A December 2009 VA treatment note indicates the Veteran was treated for two infected skin tags. 

In January 2018, the Veteran attended a VA Skin Diseases DBQ.  The examiner diagnosed hydradenitis suppurativa.  He opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that due to the absence of documented symptoms, evaluation, diagnosis, or treatment during military service for hydradenitis suppurativa, and the only skin conditions found during service were December 1988 skin warts to left thumb, April 1987 verruca vulgaris to left thumb and warts, are not related to hydradenitis suppurativa.  So, the examiner opined it is less likely than not hydradenitis suppurativa incurred in or caused by the claimed in-service injury, event, or illness.

The Board finds the January 2018 VA examiner opinion to be highly probative, as it reflects review of all the Veteran's medical records, to include his service treatment records and in-service skin complaints and subsequent treatment.  The Veteran has had ample opportunity to obtain and submit a medical opinion in favor of his claim, and against the reasoned conclusions of the January 2018 examiner, but he has not done so.

The Board has considered the Veteran's lay assertions as to the etiology of his skin condition.  Although the Veteran is competent to attest to his experiences, he is not competent in these circumstances to opine as to the etiology of his skin condition.  Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding service connection.  The Board finds the January 2018 VA examiner's opinion to be more probative in this regard.  The examiner considered the Veteran's lay statements, and ultimately concluded that from a medical perspective; it is less likely that his current disability is related to any in-service injury.  

In sum, the evidence deemed most probative by the Board, specifically the January 2018 medical opinion, demonstrates that the Veteran's skin condition did not manifest in service, or indeed for many years thereafter.  The examiner provided a rationale for the opinion proffered and is consistent with the evidence of record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a skin disorder is denied. 






____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


